DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 5, 8-9, 11, 19, 43, 49-51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically the wording related to an array reciting an “ordered array” is insufficiently described in specification as to allow a definite interpretation of its semantic. Though Par.[0050] of the published application (PGPUB) defines the array as 
For the purpose of this examination, the wording “ordered array” is interpreted as representing the “array” of the residual data block preserving the size, shape and coefficient order as defined by the scanning order, characteristic to the known in the art  coding apparatus. No specific meaning is herein attributed to the “ordered” terminology.
Furthermore, the broadly recited limitation; “the respective data value sign from a property of one or more other data values in the ordered array;”, may not be properly interpreted, where the “other data values” could not be identified from among, being part of the current data block, the neighboring data blocks, or as spatial or temporal data candidates that are ordinarily used in the prediction process.
Claims 5, 6 and 8 depending directly or indirectly from claim 1 fail to limit the meaning of “one or more other data values”, to a better understanding hence are deemed indefinite as well. 
Correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 8-9, 11, 18-19 and 43-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marta Karczewicz et al., (hereinafter Karczewicz) (US 2017/0142448).
Re Claim 1. (Currently Amended) Karczewicz discloses, a data encoding method (a data encoder in Fig.2 Par.[0135], [0136]) comprising: 
encoding an ordered array of data values as data representing a data value magnitude and data representing a data value sign (encoding the residual array blocks of data at comparator 50 in Fig.2, where the residual data block array is represented by a magnitude and a sign of the transform coefficients to be encoded, Par.[0006], [0025]-[0027]); 
predicting, for a set of data values comprising at least some of the data values, by circuitry, the respective data value sign from a property of one or more other data values in the ordered array (predicting the sign value “-“ or “+” from the data value parity e.g., the sum of magnitudes being “odd” or “even” for “-“ or “+”  respectively, Par.[0025]-[0027],[0113]); and 
(encoding at element 20 in Fig.1, or 30 in Fig.2 and  Par.[0031] the predicted data sign values as resulted from dependency on the determined parity used for coding the video data and the sign, Fig.8, Par.[0013], [0019] e.g., coding the sign information of the video data, Par.[0035]).  

Re Claim 2. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, in which the step of encoding the data value sign comprises performing context adaptive encoding in which the context depends upon the predicted data value sign (performing context adaptive encoding CABAC based on the neighboring blocks, and upon the predicted sign, Par.[0060],[0061],[0065], [0147]).  

Re Claim 3. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, in which the property of one or more other data values comprises the sign of the one or more other data values (where the data value property comprises the sign of other data values determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 4. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, in which the property of one or more other data values comprises the magnitude of the one or more other data values (where the data value property comprises the encoded magnitude of other data values e.g., of luma/chroma, neighboring information, Par.[0063]) determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 5. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 1, in which, for each data value of the set of data values, the one or more other data values from which that2Attorney Docket No. 531662US Preliminary Amendmentdata value is predicted are at predetermined (the CABAC data value is predicted from other data being at a predetermined distance i.e., the bin position in the syntax element of data value within the array of the block, Par.[0063], [0065]).  

Re Claim 6. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 5, in which for each data value of the set of data values, the relative positions of the one or more other data values from which that data value is predicted depend upon the position within the array of data values of the data value to be predicted (the value predicted in relation to the data position within the array e.g., the block array, presents a higher probability for the context assigned to the symbol of shorter VLC code-word, Par.[0065]).  

Claim 7. (Canceled)  

Re Claim 8. (Currently Amended) [[A]] Karczewicz discloses, the method according to claim [[7]] 5 
wherein the data values represent image data and the method further comprises (context model is selected based on the position of the syntax element binIdx, Par.[0063]); and 
generating a residual image region dependent upon the difference between the predicted image region and a corresponding region of the image to be encoded (generating the residual Fig.2 element 50); 
in which the ordered array of data values comprises data values of a representation of the residual image region (the ordered array e.g., the residual block would obviously comprise data values of the residual image region, Fig.8 Par.[0005],[0058]).  

Karczewicz discloses, the method according to claim 8, in which the ordered array of data values comprises data values of a frequency transformed representation of the residual image region in which the residual image region has been subjected to a series of one or more frequency transformations (see the frequency transform at unit 52, of the residual data blocks from subtractor 50, Fig.2, Par.[0058], or [0066]).  

Claim 10. (Canceled)Attorney Docket No. 531662US Preliminary Amendment  

Re Claim 11 (Currently Amended) [[A]] Karczewicz discloses, the method according to claim 8, in which the ordered array of data values comprises data values of a reordered representation of the residual image region in a transform skip mode (see residual coding Par.[0068], Fig.5 and the transform skip mode set by the code below 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).  

Claims 12-17. (Canceled)  

Karczewicz discloses, a machine-readable non-transitory storage medium comprising which when executed by a computer causes the computer to perform a method according to claim 1 (storage Par.[0199]-[0200]).  

Re Claim 19. (Currently Amended) This claim represents the apparatus implementing each and every step, in the same order of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.

Claims 20-40. (Canceled)  

Re Claim 43. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 1, hence it is rejected on the same evidence mutatis mutandis.
  
	Re Claim 44. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 2, hence it is rejected on the same evidence mutatis mutandis.

Re Claim 45. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 3, hence it is rejected on the same evidence mutatis mutandis.


Re Claim 46. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 4, hence it is rejected on the same evidence mutatis mutandis.

mutatis mutandis.

	Re Claim 48. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 6, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 49. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “combining the predicted image region and the residual image region.”, is taught by Karczewicz at (decoder of Fig.3, summer element 80, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 50. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “data values comprises data values of a frequency transformed representation of the residual image region.”, is taught by Karczewicz at (decoder 30 of Fig.3, by the inverse transform and residual blocks generation at unit 78, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 51. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 11, hence it is rejected on the same evidence mutatis mutandis.

	Re Claim 52. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 18, hence it is rejected on the same evidence mutatis mutandis.

mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application does currently names joint inventors to Berry being qualified as prior art under the 35USC 102(a)(1) for being published for longer than one year from the statutory grace period.

5.	Claims 41-42, and 54-55 are rejected under 35 U.S.C. 103 as being obvious over  Karczewicz in view of David Berry et al., (hereinafter Berry) (US 2016/0050427).
Re Claim 41. (New) Karczewicz discloses, the data encoding apparatus according to claim 19, (at encoder 20, using the skip mode or direct mode Par.[0046], [0115] and context modeling depending on the sign prediction value i.e., CABAC in skip mode Par.[0127]-[0130])
Berry expressly teaches this limitation, wherein the encode is configured to perform context adaptive encoding in which the context depends upon the predicted data value sign only when encoding data values in a transform skip mode (Fig.17 Par.[0057], [0060]). 
It would have been obvious to the ordinary skilled before the effective filing date of the invention, to consider the elements of CABAC context modeler in Karczewicz being similarly addressed in the art to Berry where the similar application of prediction methods used would lead to predictable results. 

Re Claim 42. (New) Karczewicz and Berry disclose, 
Karczewicz teaches about, a video storage, capture, transmission or reception apparatus comprising apparatus according to claim 41 (transmission and reception support and video data storage Par.[0034] and a capture video source, 12, or 18 Par.[0037], [0038]). 

mutatis mutandis.

	Re Claim 55. (New) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 42, hence it is rejected on the same evidence mutatis mutandis.


Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/